UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

GILBERTINA TUMAKU,
Petitioner,

v.
                                                                      No. 97-1380
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A70-504-559)

Submitted: February 27, 1998

Decided: March 24, 1998

Before MICHAEL and MOTZ, Circuit Judges, and
HALL, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Randall L. Johnson, JOHNSON & ASSOCIATES, Arlington, Vir-
ginia, for Petitioner. Frank W. Hunger, Assistant Attorney General,
Anthony W. Norwood, Acting Senior Litigation Counsel, Gretchen
M. Wolfinger, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Gilbertina Dowu Tumaku is a native and citizen of Sierra Leone,
living in this country. She petitions for review of a final order of the
Board of Immigration Appeals (BIA) denying her application for asy-
lum and withholding of deportation. Because substantial evidence
supports the BIA's decision, we affirm.

The Immigration and Nationality Act (Act) authorizes the Attorney
General, in her discretion, to confer asylum on any refugee. See 8
U.S.C. § 1158(a) (1994). The Act defines a refugee as a person
unwilling or unable to return to his native country"because of perse-
cution or a well-founded fear of persecution on account of race, reli-
gion, nationality, membership in a particular social group, or political
opinion." 8 U.S.C. § 1101(a)(42)(A) (1994); see also M.A. v. INS, 899
F.2d 304, 307 (4th Cir. 1990) (in banc). The "well-founded fear of
persecution" standard contains both a subjective and an objective
component. The objective component requires credible, specific,
direct evidence supporting a reasonable fear that the alien faces perse-
cution. See Huaman-Cornelio v. Board of Immigration Appeals, 979
F.2d 995, 999 (4th Cir. 1992).

The standard for withholding of deportation is more stringent than
that for granting asylum. See INS v. Cardoza-Fonseca, 480 U.S. 421,
431-32 (1987). To qualify for withholding of deportation, an appli-
cant must demonstrate a "clear probability of persecution." Id. at 430.

A court reviews the BIA's decision for substantial evidence. See
Huaman-Cornelio, 979 F.2d at 999. Accordingly, the decision may be
"reversed only if the evidence presented by [the petitioner] was such
that a reasonable factfinder would have to conclude that the requisite
fear of persecution existed." INS v. Elias-Zacarias, 502 U.S. 478, 481
(1992).

                    2
In her request for asylum and withholding of deportation, Tumaku
asserted she had a well-founded fear of persecution in Sierra Leone
based upon her involvement with the All People's Congress Political
Party (APC) and her faith as a Christian Evangelist.

Addressing her political claim, we note that the APC is the former
ruling party of Sierra Leone, which was ousted from power in a mili-
tary coup in 1992 by the National Provisional Ruling Council
(NPRC). Tumaku's testimony reveals that one of her sisters served as
the propaganda secretary for the APC and was the personal secretary
for the former Inspector General of Police. Tumaku explained that she
lived with and was raised by this sister from nine years of age, and
that she often attended APC functions where she assisted in preparing
refreshments. She believes that were she to return, she would be per-
secuted both because of her own support of the APC and because of
her sister's prior position within the party. (Her sister successfully
applied for asylum in this country after the NPRC coup.)

Tumaku also testified that she was discriminated against on the
basis of her religion in that she and other Evangelicals were denied
promotions and scholarships in favor of less qualified Muslims. She
also noted that Evangelical groups were frequently denied permits to
conduct "open air services," while Muslim groups never faced any
difficulty in obtaining such permits.

The IJ and the BIA found Tumaku's testimony insufficient to sat-
isfy the objective component contained within the well-founded fear
of persecution requirement. In reaching this determination, the IJ
noted that the most recent Department of State reports on Sierra
Leone stated that there was no information to suggest that mere sup-
porters of the APC, or those with family relationships to former APC
members being held by the present government, were being subjected
to extra-legal actions. These same country reports also stated that
there was no information suggesting that Christians were being
harassed or otherwise mistreated. The reports aside, however, the IJ
noted that the discriminatory acts complained of did not rise to a level
of persecution which would require a grant of asylum. Further, it is
uncontested that Tumaku has other family members who still live in
Sierra Leone, apparently free of persecution.

                    3
On the basis of this information relied upon by the IJ and the BIA,
we cannot say that a reasonable fact finder would be compelled to
conclude that Tumaku possessed a well-founded fear of persecution.
Accordingly, we conclude that substantial evidence supported the IJ's
and BIA's determination that Tumaku did not qualify for asylum.
From this determination, it necessarily follows that she cannot meet
the higher standard imposed for those seeking withholding of deporta-
tion. See Huaman-Cornelio, 979 F.2d at 1000. Accordingly, we
affirm the BIA's order. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

AFFIRMED

                   4